Title: John Thaxter to Abigail Adams, 27 July 1782
From: Thaxter, John
To: Adams, Abigail


     
      Madam
      The Hague 27th. July 1782
     
     Soon after writing You at Amsterdam, I was unfortunate enough to have a Relapse, after I thought that the Fever had entirely quitted me. I was confined there about a fortnight, and then came to this place. I am at present perfectly recovered I hope—for another Turn would fret me out of Existence, which would be no great loss except to my “fair American,” who might whimper and sigh a day or two perhaps, but it would be soon over: whereas if She should put on Mortality and discharge the last great debt, I should get a broken Heart by it I suppose, be tormented a Year or two with ridiculous Visions and Spectres, and be ready every two or three days to commit some act of Violence upon my Life out of mere Despair. I pray therefore She may live, if it is only to save me all this Trouble; as it is I have Torment enough, being twenty or thirty times a day disturbed with her Image passing across the Brain.—This is not to be remedied.
     I was much disappointed in not being honored with a Line from You by Return of Trowbridge in the Firebrand. Not a single Letter by this Vessel, tho’ directly for this Country. However, Patience as the Dutch say—a heavenly Balm for every Wound. I am much in the Practice of this Virtue. I hope I am not forgotten.
     You will see by the Date of this, that We are removed from Amsterdam here into the Hotel des Etats Unis. Mr. Dumas, with his Wife and Daughter, are in our Family. Madam Dumas takes exceeding good Care of the House and I hope will save much Expence. She is a great Ceconomist. Her Daughter is a very pretty young Lady of about 16 or 17. Years old, and I am very well satisfied that She makes a part of the Family, being no Enemy to the fair Sex. I hope it will be unnecessary to make any Apology here to my “fair American,” or any Protestations to cure any little troublesome Jealousies that may spring up on Account of my being under the same Roof with this young Lady. I mentioned the young Lady’s age on purpose to keep my lovely American quiet. She will see I am old enough to be her Father. Pray tell my Flame to make herself quite easy.—But I beg Pardon, Madam, for taking up so much of your time with these Trifles.
     The World is in all the Anxiety of earnest Expectation, all on Tiptoe, for News from the combined Fleet. Lord Howe is out with the English Channel Fleet, and an Action is momently expected, tho’ the combined Fleet is much superior. The Dutch Fleet is in the North Sea. It is expected the Jamaica and other merchant fleets will fall into the Hands of the French and Spaniards or the Dutch. God grant it, and if a Naval Battle takes place, Success to our Friends and Allies. Fox, Burke, and another of the new Ministry have quitted Administration, because the System they agreed to pursue, and upon which their Administration was founded has been departed from and a new one adopted. Fox is for granting absolute, unequivocal and unconditional Independence to America. Shelburne, who has become first Lord of the Treasury since the Death of the Marquis of Rockingham, is for making the Acknowledgment of our Independence a Condition of Peace, which is tantamount to declaring, We will not acknowledge it at all, for he knows a Condition of this Nature would involve Us in a seperate distinct Negotiation, contrary to good Faith and solem Treaties not only, but repugnant to our Interest. And this is Shelburne’s rascally design, to detach Us from France, which would be seperating our Interests from those of the belligerent Powers. The King is determined not to grant unconditional Independence to America, but with his Crown and Life. Bravo.—America is ready to meet the Monster on that Ground. We do not stand in need of his Acknowledgment to make Us independent. The Work is done, and he will sacrifice a tottering Crown and forfeited Life to no purpose. Shelburne, infamously deserting his Colleagues, has become the Premier upon Condition of supporting the King in this mad Project. Is there not some chosen Curse, some hidden Thunder &c.? Fox has taken his stand upon the only foundation that can save his Country. If he is not under the Influence of unwarrantable Ambition or mean Jealousy, but has adopted his plan upon mature Reflection and a Conviction of its Utility, and pursues it with firmness and Resolution, he may be as illustrious a Character in the British Annals as a Pitt. But it is Time for another Revolution in that Country, and to add another Martyr to the Rubric, and a few more Ornaments to Tyburn. The Liberties of the Kingdom are gone past Redemption if some bold Spirit does not check this formidable Combination against their freedom.
     
      Remember me, if You please, dutifully and respectfully where due. My most affectionate Regards to the fair of my Acquaintance. Miss Nabby, Masters Charley and Thommy claim the Remembrance and Affection of him who has the honor to be, with the most perfect Esteem & Respect, Madam, your most Ob. & most Hble. Servt.,
      J North
     
    